TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00072-CV


                                Transverse, LLC, Appellant

                                              v.

                                  Mark Swanholm, Appellee


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-21-007057, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Transverse, LLC has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: April 27, 2022